DETAILED ACTION
	Applicant’s response, filed 14 January 2021 has been entered.
	Claim(s) 1-20 are currently pending.   
	Rejections of claim(s) 12 and 19 under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 2 under 35 U.S.C. §112(d) has been withdrawn in light of argument(s) contained in Applicant’s response.
Rejection of claim(s) 1-20 under 35 U.S.C. §103 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Response to Arguments
	Applicant has amended independent claims 1, 8, and 17. For example, amended independent claim 1 now recites, inter alia, "determining that a second drone lands on the first drone, wherein the second drone comprises a leg, and wherein the first drone comprises a releasable anchor," "activating the releasable anchor to retain the leg in an anchored position on the first drone," and "activating the releasable anchor to release the leg." Independent claims 8 and 17 are similarly amended. None of the cited references, alone or in any combination, teach or suggest at least these elements of amended independent claim 1. In rejecting claim 1, the Office Action at page 4 cites paragraph [0097] and FIG. 4D of Speasl as allegedly teaching detachably anchoring a second drone to the first drone. Paragraph [0097] of Speasl recites:  
"FIG. 4D illustrates a vertical takeoff "mother" unmanned aerial vehicle 430 with a top-loading box-shaped base module in a launch/recovery 
The cited section and the remaining portions of Speasl merely state that the child unmanned aerial vehicle can take off or land on the mother unmanned aerial vehicle, but do not teach or suggest "activating the releasable anchor to retain the leg" of the child unmanned aerial vehicle "in an anchored position" on the mother unmanned aerial vehicle, and "activating the releasable anchor to release the leg" to launch the child unmanned aerial vehicle. In fact, Speasl is entirely silent as to any content regarding using the "releasable anchor" to "retain" or "release" the "leg" of the child unmanned aerial vehicle. Accordingly, there is no teaching or suggestion in Speasl of at least the features of "activating the releasable anchor to retain the leg in an anchored position on the first drone," or "activating the releasable anchor to release the leg," as recited in amended independent claim 1.
None of the cited references, alone or in any combination, cures the deficiencies of Speasl with respect to at least above-noted features of amended independent claims 1, 8, and 17. In particular, Woodworth appears to be cited as allegedly teaching launching the first drone from the automobile in a tethered mode of flight. However, Woodworth fails to teach or suggest at least the features of "activating the releasable anchor to retain the leg in an anchored position on the first drone," or "activating the releasable anchor to release the leg," as recited in amended independent claims 1, 8, and 17.
Examiner agrees. 
Applicant has also amended dependent claims 5, 13, and 20, to recite, inter alia, "the assisting mode of operation comprises configuring a first rotor of the detachable drone to match a second rotor of the carrier drone." None of the cited references, alone 
With respect to amended dependent claim 5, the Office Action at page 5 cites paragraphs [0061] and [0062] of Woodworth as allegedly teaching the above feature. Paragraph [0062] of Woodworth recites:
	"The secondary UAV 404 may be positioned along the tether 408 at a
point between the ground station 406 and the primary tethered UAV 402. As
illustrated in the figures, a function of the secondary UAV's 404 is to manage the
tether 408, thereby allowing the primary tethered UAV 402 to extend its
horizontal flight area (direction H) without permitting the tether 408 to become
entangled with nearby structures. Specifically, the secondary UAV 404, which is
located between the ground station 406 and the outermost UAV 402, provides
support for the tether 408-serving a function analogous to a telephone pole
supporting its cabling. In essence, the secondary UAV 404 provides positioning
control of the tether, thereby increasing mobility of the primary tethered UAV."
The cited section and the remaining portions of Woodworth merely state that the secondary UAV manages the tether so that the primary tethered UAV is able to adjust the flight height, but do not teach or suggest "configuring a first rotor" of the secondary UAV to "match a second rotor of' the primary tethered UAV. In fact, Woodworth is silent 
Accordingly, for at least the reasons stated above, none of the cited references, alone or in any combination, teach or suggest at least this element of amended dependent claims 5, 13, and 20.
Examiner Agrees. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added method step “determining that a second drone lands on the first drone” in amended claims 1 and 17 is not described in Applicant’s specification as originally filed. 

Allowable Subject Matter
Claims 8-16 are allowed.
Claims 1-7 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Speasl et al. (US 2016/0364989) appears to be the closest prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona, can be reached at (571) 272-6909.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669